United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
LOGISTICS CENTER, ROBINS AIR FORCE
BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1016
Issued: January 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2009 appellant filed a timely appeal from a July 28, 2008 merit decision of
the Office of Workers’ Compensation Programs concerning his entitlement to schedule award
compensation and a January 5, 2009 nonmerit decision of the Office denying his request for
further review of the merits of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he has
more than a five percent permanent impairment of his right arm and a five percent permanent
impairment of his left arm, for which he received a schedule award; and (2) whether the Office
properly denied appellant’s request for further review of the merits of his claim pursuant to
5 U.S.C. § 8128(a).

FACTUAL HISTORY
In October 2003, the Office accepted that appellant, then a 52-year-old painter, sustained
bilateral carpal tunnel syndrome and right middle trigger finger due to the repetitive duties of his
job. On January 26, 2004 Dr. Martin A. Baggett, an attending Board-certified orthopedic
surgeon, performed right carpal tunnel release and right middle trigger finger release surgery and
on April 5, 2004 he performed left carpal tunnel release surgery. The procedures were
authorized by the Office. Appellant participated in physical therapy and received Office
compensation for periods of partial and total disability.
In December 2005, Dr. Baggett indicated that diagnostic testing showed degenerative
changes of the left carpus with possible broadening of the scaphoid-lunate distance, a condition
which he felt was aggravated by appellant’s work duties. On March 21, 2006 Dr. Gary R.
McGillivary, an attending Board-certified orthopedic surgeon, indicated that appellant had a
suggestion of carpal instability of his left wrist which was related to an osteophyte that was distal
to the distal radius. He recommended surgery to resolve this problem. In April 2006, the Office
expanded the accepted conditions to include joint derangement of the left forearm.
On April 26, 2007 Dr. McGillivary performed left wrist surgery, including arthroscopy,
debridement and open excision of dorso-ulnar osteophyte. On January 18, 2007 he stated that
appellant had full range of motion of his left wrist and no longer had left dorso-ulnar pain, the
condition that the left wrist surgery was intended to treat. On November 13, 2007
Dr. McGillivary indicated that appellant reported occasional symptoms in his arms but they were
“nothing dramatic.”
On January 21, 2007 Dr. Baggett determined that, under the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001),
appellant had a five percent permanent impairment of each arm due to scar tenderness and
weakness.1 On March 15, 2007 appellant filed a claim for a schedule award due to his accepted
employment conditions. On March 20, 2007 an Office medical adviser indicated that appellant
had mild residual symptoms of carpal tunnel syndrome in both hands and concluded that he had
a five percent permanent impairment in each hand. He noted that appellant had an osteophyte in
his left wrist but that the April 2006 surgery had resolved the symptoms caused by the
osteophyte.
On April 18, 2007 Dr. McGillivary stated that, on examination, appellant exhibited no
swelling or deformity of his arms, he had full shoulder, elbow, wrist, and digital motion, and
medial, ulnar and radial nerves were all normal. The ulnar nerves seemed to be tender and a
little irritable, but not compromised, and there were no true Tinel’s or ulnar nerve-type
symptoms.
In a May 29, 2007 decision, the Office granted appellant a schedule award for a five
percent permanent impairment of his right arm and a five percent permanent impairment of his
left arm. The award ran for 31.2 weeks from February 14 to September 20, 2007.
1

On February 13, 2007 a physical therapist indicated that appellant had a 10 percent permanent impairment of
each arm due to sensory loss and limited wrist motion.

2

In a July 30, 2007 report, Dr. McGillivary stated that he believed that appellant had a 10
percent permanent impairment of each arm.2 In an October 19, 2007 report, an Office medical
adviser indicated that the medical evidence added to the record since March 2007 did not show
that appellant had more than a five percent permanent impairment in each arm.
In an October 31, 2007 decision, the Office affirmed its May 29, 2007 decision regarding
appellant’s entitlement to schedule award compensation. It indicated that Dr. McGillivary did
not explain how his impairment rating comported with the A.M.A., Guides.
On April 22, 2008 a physical therapist stated that, under the A.M.A., Guides, appellant
had an eight percent permanent impairment of his left wrist due to mild instability of the
triquetrolunate joint. On June 20, 2008 an Office medical adviser stated that the April 22, 2008
report did not change his opinion that appellant had a five percent permanent impairment in each
arm. In a July 28, 2008 decision, the Office affirmed its October 31, 2007 decision.
Appellant requested reconsideration of his claim and submitted an April 2, 2008 form
authorizing a functional capacity evaluation and a May 22, 2008 authorization request form for
past medical care. In a January 5, 2009 decision, the Office denied appellant’s request for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.5 Physical therapists are not physicians under
the Act and are not qualified to provide the necessary medical evidence to meet a claimant’s
burden of proof to establish entitlement to compensation.6
The A.M.A., Guides evaluates the permanent impairment caused by carpal tunnel
syndrome by determining whether such a condition falls within one of three categories discussed
in section 16.5d.7 Under the first category, if there are positive clinical findings of median nerve
2

Dr. McGillivary indicated that he believed that he “signed off on” an impairment rating, but the record does not
contain such a document.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

6

Jane A. White, 34 ECAB 515, 518-19 (1983).

7

See A.M.A., Guides 495.

3

dysfunction and an electrical conduction delay, the condition is rated under the standards found
earlier in Chapter 16 for evaluating sensory or motor deficits due to peripheral nerve disorders.
Under the second category, if there is normal sensibility (evaluated by two-point discrimination
and Semmes-Weinstein monofilament testing) and normal opposition strength with abnormal
sensory and/or motor latencies or abnormal electromyogram (EMG) testing of the thenar
muscles, an impairment rating not to exceed five percent of the upper extremity may be justified.
Under the third category, if sensibility, opposition strength and nerve conduction study findings
are normal, there is no objective basis for an impairment rating.8
ANALYSIS -- ISSUE 1
The Office initially accepted that appellant sustained bilateral carpal tunnel syndrome and
right middle trigger finger due to the repetitive duties of his job. It later expanded the accepted
conditions to include joint derangement of the left forearm. On January 26, 2004 Dr. Baggett, an
attending Board-certified orthopedic surgeon, performed right carpal tunnel release and right
middle trigger finger release surgery and on April 5, 2004 he performed left carpal tunnel release
surgery. On April 26, 2007 Dr. McGillivary, an attending Board-certified orthopedic surgeon,
performed left wrist surgery, including arthroscopy, debridement and open excision of dorsoulnar osteophyte.
Appellant submitted a July 30, 2007 report in which Dr. McGillivary stated that he
believed that he had a 10 percent permanent impairment of each arm.9 The opinion of
Dr. McGillivary is of limited probative value regarding appellant’s entitlement to schedule award
compensation in that he failed to provide an explanation of how his assessment of permanent
impairment was derived in accordance with the standards adopted by the Office and approved by
the Board as appropriate for evaluating schedule losses.10
In a February 13, 2007 report, a physical therapist indicated that appellant had a 10
percent permanent impairment of each arm due to sensory loss and limited wrist motion. In an
April 22, 2008 report, another physical therapist stated that he had an eight percent permanent
impairment of his left wrist due to mild instability of the triquetrolunate joint. These reports are
of limited probative value because physical therapists are not physicians under the Act and are not
qualified to provide the necessary medical evidence to meet appellant’s burden of proof to
establish entitlement to compensation.11
Appellant did not submit any evidence showing that he has more than a five percent
permanent impairment of his right arm and a five percent permanent impairment of his left arm.
8

Id.

9

Dr. McGillivary indicated that he believed that he “signed off on” an impairment rating, but the record does not
contain such a document.
10

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).
11

See supra note 6.

4

The Board further notes that Dr. Baggett and several Office medical advisers all provided
opinions that appellant has a five percent impairment in each arm.12 For these reasons, the
Office properly determined that appellant is not entitled to additional schedule award
compensation.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.13 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.14 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.15 The Board has held that the submission of evidence
or argument which does not address the particular issue involved does not constitute a basis for
reopening a case.16
ANALYSIS -- ISSUE 2
In support of his reconsideration request, appellant submitted an April 2, 2008 form
authorizing a functional capacity evaluation and a May 22, 2008 authorization request form for
past medical care. The submission of this nonmedical evidence would not require reopening of
appellant’s claim for further review of the merits of his claim because the evidence is not relevant
to the main issue of the present case. The issue of appellant’s entitlement to schedule award
compensation is medical in nature and can only be resolved by the submission of medical
evidence. Appellant did not submit any medical evidence in support of his reconsideration request.
Appellant has not established that the Office improperly denied his request for further
review of the merits of its July 28, 2008 decision under section 8128(a) of the Act, because he
did not submit evidence or argument showing that the Office erroneously applied or interpreted a
specific point of law, advancing a relevant legal argument not previously considered by the
Office, or constituting relevant and pertinent new evidence not previously considered by the
Office.
12

While it is not entirely clear from the record, it appears that the five percent rating in each arm was based on a
finding that appellant fell under the second category for evaluating carpal tunnel syndrome found on page 495 of the
A.M.A., Guides. Appellant had normal sensibility and opposition strength, but he did have some sensory deficits in
both arms. See supra notes 7 and 8.
13

20 C.F.R. § 10.606(b)(2).

14

Id. at § 10.607(a).

15

Id. at § 10.608(b).

16

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a five percent permanent impairment of his right arm and a five percent permanent
impairment of his left arm, for which he received a schedule award. The Board further finds that
the Office properly denied appellant’s request for further review of the merits of his claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2009 and July 28, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: January 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

